Case: 12-14298    Date Filed: 04/09/2013   Page: 1 of 5


                                                           [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 12-14298
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 1:11-cv-00204-KD-M



DARLENE DAVIS SMITH,

                                                               Plaintiff-Appellant,

                                     versus

JACK STURGILL,
Branch Manager, Weiser Security Services, Inc.,

                                                                       Defendant,

WEISER SECURITY SERVICES, INC.,

                                                             Defendant-Appellee.

                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Alabama
                         ________________________

                                (April 9, 2013)

Before BARKETT, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:
               Case: 12-14298    Date Filed: 04/09/2013    Page: 2 of 5


      Darlene Davis Smith appeals from the district court’s grant of summary

judgment to Weiser Security Services, Inc. (“Weiser”), on her action brought

pursuant to the Americans with Disabilities Act (“ADA”). Smith served as a

Security Officer for Weiser. After working a job site in January 2011, she

requested time off to see a doctor as a result of lower back pain she was

experiencing. Smith never rejoined Weiser after requesting the time off, and

ultimately filed the present suit. Her original complaint, filed pro se, alleged

intentional discrimination in violation of the ADA and also mentioned retaliation.

When she was later briefly represented by counsel, she filed an amended complaint

alleging only the former ADA violation. The district court granted summary

judgment after it found that Smith was not a “qualified individual” under the Act,

because she did not demonstrate an ability to perform the essential functions of her

job with or without a reasonable accommodation.

      On appeal, she argues that the district court should have considered

additional documents, should have allowed her case to proceed to the jury, and

should have considered her complaint as also including a claim for retaliation.

She also asserts that certain evidence submitted by Weiser was fraudulent or the

result of perjury.

      We review de novo a district court’s grant of summary judgment, drawing

all inferences and viewing all evidence in the light most favorable to the non-


                                          2
              Case: 12-14298      Date Filed: 04/09/2013   Page: 3 of 5


moving party. Martin v. Brevard Cnty. Pub. Schs., 543 F.3d 1261, 1265 (11th Cir.

2008); Fed.R.Civ.P. 56(a). It is insufficient to defeat a summary judgment motion

to present mere conclusions and unsupported factual allegations. Ellis v. England,

432 F.3d 1321, 1326 (11th Cir. 2005).

      To establish a prima facie case of discrimination under the ADA, a plaintiff

may show that: (1) she is disabled; (2) she is a qualified individual; and (3) she was

subjected to unlawful discrimination because of her disability. Holly v. Clairson

Indus., L.L.C., 492 F.3d 1247, 1255-56 (11th Cir. 2007). To show that she is a

qualified individual, a plaintiff must show that she can perform the essential

functions of the employment position that she holds with or without reasonable

accommodations. Id. at 1256. An accommodation is reasonable and necessary

under the ADA only if it will enable the employee to perform the essential

functions of the job. Id. Essential functions “are the fundamental job duties of a

position that an individual with a disability is actually required to perform.” Id. at

1257 (quotation omitted). “Consideration shall be given to the employer's

judgment as to what functions of a job are essential, and if an employer has

prepared a written description before advertising or interviewing applicants for the

job, this description shall be considered evidence of the essential functions of the

job.” Id. (quotation omitted).




                                           3
              Case: 12-14298     Date Filed: 04/09/2013    Page: 4 of 5


      The employee has the burden of identifying a reasonable accommodation

that would allow her to perform the essential functions of her job. Earl v.

Mervyns, Inc., 207 F.3d 1361, 1367 (11th Cir. 2000). An employer need not create

a new position for an employee as an accommodation; nor must an employer allow

an employee to take an indefinite leave of absence. Lucas v. W.W. Grainger, Inc.,

257 F.3d 1249, 1257-58 (11th Cir. 2001); Wood v. Green, 323 F.3d 1309, 1312-14

(11th Cir. 2003).

      An amended pleading “supersedes the former pleading; the original pleading

is abandoned by the amendment, and is no longer a part of the pleader’s averments

against his adversary.” Pintando v. Miami-Dade Hous. Agency, 501 F.3d 1241,

1243 (11th Cir. 2007).

      Even if we liberally construe Smith’s brief on appeal to contest the district

court’s determination that she was not a qualified individual, we conclude that the

district court correctly granted summary judgment to Weiser. Smith testified that

she could not stand or walk for prolonged periods of time and that she had trouble

staying awake as a result of sleep apnea. Accordingly, she was unable to fulfill the

essential functions of a Security Officer as established by the job posting and

affidavits from Weiser management. The evidence did not show that she ever

requested an accommodation as a result of her disability, as was her burden, other

than potentially requesting an indefinite period of leave or a transfer to a new


                                          4
              Case: 12-14298     Date Filed: 04/09/2013   Page: 5 of 5


position when there was no vacancy. Earl, 207 F.3d at 1367. Neither

accommodation was reasonable. Lucas, 257 F.3d at 1257-58; Wood, 323 F.3d at

1312-14. Accordingly, Smith was not a qualified individual under the ADA and

the district court correctly granted summary judgment.

      Smith’s other arguments do not affect the determination of whether she was

a qualified individual. Similarly, to the extent that she argues she also brought a

claim of retaliation, no such claim was included in the amended complaint, and the

original complaint was abandoned with the filing of the amended complaint.

      AFFIRMED.




                                          5